Citation Nr: 1531788	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for migraine headaches, to include as a manifestation of an exertional injury.

6.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) in the Army National Guard from June 2000 to August 2000 and June 2001 to August 2001 and additional periods of service with the Army National Guard from January 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.  

The August 2010 RO decision denied the appellant's petition to reopen previously denied service connection claims for a left knee disability and migraines.  

In December 2010, the appellant changed representation from the National Association of Black Veterans, Inc. to Jan Dils, Attorney.

The December 2011 RO decision denied the appellant's petition to reopen previously denied service connection claim for a left ankle disability.
The appellant requested RO hearings, but withdrew her requests in April 2012 and March 2013.  

In April 2015, the appellant was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issues of entitlement to service connection for left knee disability, migraine headaches, and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied claims for service connection for a left knee disability, migraine headaches, and a left ankle disability.  While the appellant submitted a Notice of Disagreement with that decision, she did not file a substantive appeal in response to the July 2009 Statement of the Case.

2.  The evidence received since the February 2008 rating decision relates to unestablished facts necessary to substantiate the left knee disability, migraine headaches and left ankle disability claims, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The appellant has submitted new and material evidence to reopen her claims for service connection for left knee disability, migraines, and a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to reopen

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a appellant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

All of the claims were most recently finally denied in a February 2008 rating decision.  Although the appellant filed a Notice of Disagreement with that decision, and a Statement of the Case was issued in July 2009, she did not perfect her appeal by filing a timely substantive appeal.  Additionally, new and material evidence was not received within one year of the February 2008 rating decision.  38 C.F.R. § 3.156(b).  The February 2008 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1104.  

Left knee disability

The February 2008 rating decision denied service connection for a left knee disability due to absence of a chronic residual disability.  Evidence previously considered includes service treatment records (STRs), private medical records, and a January 2008 VA orthopedic examination report.  Notably, the January 2008 VA examiner expressed a negative medical opinion based upon a lack of continuous medical treatment.  

Since then, the record includes newly received lay statements suggesting that the appellant continues to have left knee pain beginning from an ACDUTRA overuse injury.  The updated medical evidence indicates that the appellant continues to have left knee pain.  The appellant is presumed credible in her hearing testimony that left knee pain symptoms beginning during ACDUTRA.  When viewed with previously available evidence showing that the appellant had a left knee overuse injury during ACDUTRA, it is considered the new and material evidence.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for a left knee disability, and the claim is reopened.

Migraine headaches

The February 2008 rating decision denied service connection for migraines due to absence of treatment in service.  Evidence previously considered includes service treatment records (STRs), private medical records, and a lay statement from the appellant's mother.  

Since then, the record includes newly received lay statements suggesting that the appellant had migraines that either manifested or were aggravated by an exertion injury during ACDUTRA.  The updated medical evidence confirms that the appellant continues to have migraines.  The appellant is presumed credible in her hearing testimony that migraines began as a manifestation of an overexertion injury during ACDUTRA physical training.  When viewed with previously available evidence showing that the appellant sustained exertional injuries during July 2001 ACDUTRA and reported a history of migraines in March 2003, it triggers VA's duty to provide an examination.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for migraines, and the claim is reopened.  

Left ankle disability

The February 2008 rating decision denied service connection for a left ankle disability due to absence of a chronic residual disability.  Evidence previously considered includes service treatment records (STRs), private medical records, and a January 2008 VA orthopedic examination report.  Notably, the January 2008 VA examiner expressed a negative medical opinion based upon absence of a current diagnosis.  

Since then, the record includes newly received lay statements suggesting that the appellant continues to have left ankle pain with symptoms beginning from a July 2001 ACDUTRA overuse injury.  The appellant is presumed credible in her hearing testimony that she has left ankle pain and these symptoms began during ACDUTRA.  When viewed with previously available evidence showing that the appellant had a July 2001 left ankle overuse injury during ACDUTRA, it is considered the new and material evidence.  Consequently, the Board finds that the newly received evidence is material to the previously denied claim for a left ankle disability, and the claim is reopened.


ORDER

The petition to reopen the previously denied service connection claim for a left knee disability is granted.

The petition to reopen the previously denied service connection claim for migraine headaches is granted.

The petition to reopen the previously denied service connection claim for a left ankle disability is granted.


REMAND

For the left knee and left ankle disability claims, an additional VA orthopedic examination is needed.  July 2001 STRs document that the appellant had overuse injuries affecting both joints during July 2001 ACDUTRA.  The January 2008 VA medical opinion did not adequately consider her assertion that her joint pain symptoms began with the July 2001 overuse injury.  
For the migraine headaches, a VA examination has not been provided.  July 2001 STRs document that the Veteran reported migraines when she sought treatment for ACDUTRA injuries associated with strenuous activity.  Since then, she has sought extensive medical treatment and continues to assert that her migraines began in July 2001.  (There is some conflict as to whether she had preexisting migraines.  Compare January 2000 Report of Medical History to August 2003 private medical records).  In any event, a VA headaches examination is needed. 

Finally, the appellant's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be verified on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates of the appellant's ACDUTRA and INACDUTRA service.

2.  Request that the appellant identify any recent medical treatment for the claimed disabilities.  If she desires that VA obtain these private medical records on her behalf, instruct her to complete an authorization for the release of such medical records.  Alternatively, advise her that she may also directly submit private records.  

3.  Then, schedule the appellant for a VA orthopedic examination with a suitably qualified clinician to address the claimed left knee and left ankle disabilities.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete orthopedic examination of the appellant's left knee and left ankle disabilities.  Any indicated testing must be completed. 

The examiner should identify all current disabilities of the left knee and left ankle.  For each disability so diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is: (a) the result of a July 2001 ACDUTRA overuse injury to these joints; (b) is otherwise the result of disease or injury during a verified period of ACDUTRA; or (c) is the result of injury during a verified period of INACDUTRA.

The appellant is competent to report any readily observable symptoms and recollections about information/diagnosis given to her by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the appellant's reports.  If the examiner rejects the appellant's reports, the appellant should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the appellant's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the appellant's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Then, schedule the appellant for a VA headache examination with a suitably qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct an appropriate clinical evaluation.  Any indicated testing must be completed. 

The examiner is asked to reconcile conflicting evidence suggesting that the appellant had headaches prior to service based upon his or her medical expertise.  The examiner is referred to January 2000 Report of Medical History and current contentions denying headaches prior to service and the August 2003 report of headaches prior to service.  

The examiner is asked to express the following medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the current migraines are: (a) the manifestation of a July 2001 exertional injury during ACDUTRA; (b) is otherwise the result of disease or injury during a verified period of ACDUTRA; or (c) is the result of injury during a verified period of INACDUTRA.  The examiner is directed to review the July 2001 complaints about migraines.    

The appellant is competent to report any readily observable symptoms and recollections about information/diagnosis given to her by contemporaneous treating clinicians.    

The examiner must provide a complete rationale with consideration to the appellant's reports.  If the examiner rejects the appellant's reports, the appellant should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the appellant's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the appellant's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  If after completion of the above requested items any benefit sought on appeal remains denied, the AOJ should issue a Supplemental Statement of the Case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


